      Case 1:15-md-02657-FDS Document 1705-1 Filed 10/24/19 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


                                                  MDL No. 1:15-md-2657-FDS
 IN RE : ZOFRAN® (ONDANSETRON)
 PRODUCTS LIABILITY LITIGATION

 This document relates to: All Actions



                   DEFENDANT GLAXOSMITHKLINE LLC’S
             DECLARATION IN SUPPORT OF ITS MOTION TO IMPOUND

       Pursuant to MDL Order No. 13 (see Doc. 242, at 11) and in support of its Motion to

Impound Reply Memorandum in Further Support of Its Motion to Compel Dr. Zambelli-Weiner

to Produce Documents and for Leave for Second Deposition, GlaxoSmithKline LLC (“GSK”)

submits this declaration and states as follows:

       1)      GSK, as the “submitting party,” seeks the Court’s leave to impound its Reply

               Memorandum in Further Support of Its Motion to Compel Dr. Zambelli-Weiner to

               Produce Documents and for Leave for Second Deposition and attached exhibits.

       2)      The Court has entered an Order governing the procedure for impounding

               confidential information in this MDL. This declaration complies with the procedure

               required under the Order and the guidance offered at the November 10, 2016, status

               conference. See MDL Order No. 13 (Doc. 242), at 11; Nov. 10, 2016, Status Conf.

               Tr. at 32:8–10.

       3)      The Reply Memorandum in Further Support and attached exhibits contain and

               discuss information marked confidential pursuant to the protective order. To

               preserve the confidentiality of the information, GSK requests that they be

               impounded.
      Case 1:15-md-02657-FDS Document 1705-1 Filed 10/24/19 Page 2 of 3



      4)     GSK is the “designating party” in that GSK designates the Reply Memorandum in

             Further Support and attached exhibits as confidential.

      5)     A true and correct copy of the Reply Memorandum in Further Support and attached

             exhibits will be submitted to the Court and marked “FILED UNDER SEAL.”

      6)     GSK hereby requests that the Reply Memorandum in Further Support and attached

             exhibits “shall remain under seal until further order of the Court.” MDL Order No.

             13 (Doc. 242, at 12). GSK further requests that the impounded confidential

             information be kept in the Clerk’s non-public information file during any post-

             impoundment period unless the Court vacates the impounding order.



Dated: October 24, 2019


                                          Respectfully submitted,

                                          /s/ Jennifer Stonecipher Hill
                                          Madeleine M. McDonough
                                          Jennifer M. Stevenson
                                          Jennifer Stonecipher Hill
                                          SHOOK, HARDY & BACON L.L.P.
                                          2555 Grand Blvd.
                                          Kansas City, MO 64108
                                          Telephone: (816) 474-6550
                                          Facsimile: (816) 421-5547
                                          mmcdonough@shb.com
                                          jstevenson@shb.com
                                          jshill@shb.com
                                          Admitted pro hac vice

                                          Attorneys for Defendant GlaxoSmithKline LLC




                                              2
      Case 1:15-md-02657-FDS Document 1705-1 Filed 10/24/19 Page 3 of 3



                                 CERTIFICATE OF SERVICE

       I hereby certify that the foregoing document, which was filed with the Court through the
CM/ECF system, will be sent electronically to all registered participants as identified on the Notice
of Electronic Filing (“NEF”) and paper copies will be sent via first class mail to those identified
as non-registered participants.

                                     /s/ Jennifer Stonecipher Hill
                                     Jennifer Stonecipher Hill




                                                 3
